DAUKSCH, Judge,
concurring specially.
While I concur with the majority, I write to say that the record presented for our review was obviously a minute portion of the entire record; thus while it supports our action perhaps the entire record may have led to a different result. I hasten to add that it should not be expected of opposing counsel in the underlying case to send up all of the record at his expense, when apparently a large transcript of proceedings would have been required and expensive. So, it is with little knowledge of the *1280facts here, but with considerable knowledge of the fairness and ability of the trial judge that I am compelled to reluctantly concur.